UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4418


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ROBINSON, a/k/a Bear,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cr-00521-JFM-1)


Submitted:   July 29, 2014                 Decided:   August 4, 2014


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven H. Levin, LEVIN & CURLETT LLC, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Brooke E.
Carey, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Robinson was convicted by a jury of possessing

with intent to distribute 280 grams or more of cocaine base, 21

U.S.C. § 841(a)(1) (2012).              Robinson now claims error in the

district       court’s    in   limine    determination       that,     should     he

testify, his prior conviction for conspiracy to commit murder

would likely be admissible to impeach his credibility.                   Robinson

argues that, in light of the district court’s application of the

wrong balancing test, he was unconstitutionally forced to choose

between exercising his right to testify and receiving a fair

trial.   We affirm.

            First,       because     Robinson    declined    to      testify,     we

conclude that he has forfeited the issues he raises on appeal.

See Luce v. United States, 469 U.S. 38, 41-43 (1984); United

States v. Lamarr, 75 F.3d 964, 970-71 (4th Cir. 1996).                   Lest the

exception swallow the rule, we must reject Robinson’s attempt to

evade    his    forfeiture     by    asserting     an   infringement      of     his

constitutional rights.             See United States v. Gunter, 551 F.3d

472, 483-84 (6th Cir. 2009); United States v. Schrader, 10 F.3d

1345 (8th Cir. 1993).          Moreover, were we to consider Robinson’s

claim of evidentiary error on its face, our review would be

hampered by the same hurdles the Supreme Court identified in

Luce.      Luce, 469 U.S. at 41-42.              Finally, the record belies

Robinson’s       suggestion    that     the     district    court     rendered    a

                                         2
definitive,   and     thus    reviewable,      decision      on     his    murder

conviction’s admissibility.

           Accordingly,      we   affirm   Robinson’s       conviction.        We

dispense   with     oral   argument    because       the    facts    and    legal

contentions   are   adequately     presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      3